Citation Nr: 0125057	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
70 percent for post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than November 
27, 1998, for the grant of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation, effective August 7, 1999.  In a December 1999 
rating decision, the RO granted a 50 percent evaluation for 
post-traumatic stress disorder and determined that the 
appropriate effective date was November 27, 1998.  The 
veteran appealed both the assignment of the 50 percent 
evaluation for post-traumatic stress disorder and the 
effective date of the grant of service connection.

In a November 2000 decision, the Board granted a 70 percent 
evaluation for post-traumatic stress disorder and denied an 
effective date earlier than November 27, 1998, for the grant 
of service connection for post-traumatic stress disorder.  
The veteran appealed the decision to The United States Court 
of Appeals for Veterans Claims (the Court).  In June 2001, 
the Secretary and the veteran (the parties) filed a joint 
motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The parties noted that as to the veteran's claim for an 
increased evaluation for post-traumatic stress disorder that 
the veteran was seeking to appeal only that portion that 
denied an evaluation in excess of 70 percent.  The Court 
granted the motion that same month, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by total 
occupational impairment.

2.  The veteran's original claim for entitlement to service 
connection for post-traumatic stress disorder was received on 
November 15, 1995, and this claim was denied in a September 
1996 decision, but was finally sent to the veteran's last 
known address in December 1996.  The veteran did not appeal 
the decision within one year of notification of the denial.

3.  The veteran sought to reopen his claim for service 
connection for post-traumatic stress disorder on November 27, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (2001).


2.  The criteria for an effective date earlier than November 
27, 1998, for the grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1999 statement of the case, the 
RO informed the veteran of its reasons and bases for the 
assignment of the effective date of November 27, 1998, for 
the grant of service connection for post-traumatic stress 
disorder and why an effective date earlier than that could 
not be granted.  The RO also included the pertinent 
regulations that applied to the veteran's claims for an 
increased evaluation for the service-connected post-traumatic 
stress disorder and for an effective date earlier than 
November 27, 1998, for the grant of service connection.  In 
the November 2000 decision, the Board notified the veteran of 
its reasons and bases for granting a 70 percent evaluation.  
These determinations were mailed to the veteran, and 
correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for post-traumatic stress disorder at VA facilities, which 
records have been obtained and associated with the claims 
file.  The veteran also asserted he had applied for Social 
Security Administration disability benefits.  The Board notes 
that Social Security Administration benefits have been 
granted while the claims have been on appeal and that the 
records relied upon in granting these benefits are associated 
with the claims file.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
post-traumatic stress disorder that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the Board finds that the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Decision

A.  Increased evaluation

The medical evidence of record shows that the veteran was 
evaluated in March 1999 for intake into a VA post-traumatic 
stress disorder program.  The counselor performing the intake 
evaluation noted that the veteran reported symptoms of 
intrusive thoughts, nightmares, flashbacks due to olfactory 
hallucinations, avoidance, and numbing symptoms, 
estrangement, joblessness, homelessness, and social 
isolation.  He described the veteran's affect as restricted 
in range but appropriate to thought content, and that the 
veteran had no current evidence of a foreshortened sense of 
the future.  The veteran reported having poor sleep habits, 
exaggerated startle response, and a history of angry 
outbursts and poor concentration, which the counselor noted 
he observed.  The counselor noted the veteran had good 
hygiene, circumstantial speech, and his mood was one of 
agitated depression.  He stated the veteran had an 
inconsistent energy level, survivor's guilt, a poor appetite, 
and subjectively reported panic attacks twice a week.  The 
counselor noted there was no formal thought disorder, no 
delusions, and no hallucinations and that the veteran was 
oriented in all spheres, and subjectively reported poor short 
term memory, and fair long term memory.  The veteran reported 
a sporadic employment history, with no real work in the past 
few years.  Psychological testing was performed at this time, 
and the results of this testing showed that the veteran had 
extremely severe depression on his Beck Depression Inventory, 
and that he tested positive for post-traumatic stress 
disorder on the Mississippi Scale for Combat Related post-
traumatic stress disorder.

A March 1999 private disability evaluation report shows that 
the veteran was diagnosed with post-traumatic stress 
disorder, and that he was reported to have symptoms of 
hallucinations, auditory and visual, occasional suicidal 
ideation, his affect was appropriate, but his memory and 
concentration were weak, he had clear thought processes, and 
his reality contact was normal.  His speech rate, clarity and 
fluency was rapid, and his impulse control was poor.  The 
private examiner assessed a Global Assessment Functioning 
score (GAF) of 45.  The examiner stated that the veteran's 
stressors were related to, in part, estrangement from family 
and children and unemployment.

A July 1999 statement by the veteran's VA psychiatrist states 
that the veteran was being treated for post-traumatic stress 
disorder with medication.  

An August 1999 VA psychiatric evaluation report notes that 
the veteran complained of anxiety, flashbacks, trouble 
sleeping, nightmares, increased startle response, anger, and 
occasional suicidal hallucinations, but denied homicidal 
ideations and audio or visual hallucinations.  He stated he 
was taking medication for his post-traumatic stress disorder 
symptoms.  The veteran stated that he had graduated high 
school, and that his longest job was a four-and-one-half-year 
stint working for the Tennessee Valley Authority as an 
operator, then for Disney World for two years.  He stated 
that he has been homeless since the early 1990's, and only 
worked sporadically if at all.  He tried to work manual labor 
positions, but a back disorder made these types of jobs 
difficult for him to perform.

Objective findings showed that the veteran was casually 
dressed and slightly disheveled.  The examiner stated the 
veteran was cooperative, with normal speech rate and volume.  
He stated the veteran's speech was circumstantial but 
coherent and goal oriented and that his affect ranged from 
euthymic to angry to agitated.  The veteran's thoughts were 
described as generally organized.  The examiner stated the 
veteran's remote memory was intact, and he had poor insight 
and judgment.  

The examiner stated the veteran displayed significant 
evidence of severe personality disorder with traits of 
narcissism, antisocial personality and histrionic personality 
and had a strong tendency to externalize blame due to these 
personality disorders.  The examiner also noted that the 
veteran had "extensive problems" with social and occupational 
functioning as evidenced by his two broken marriages and his 
"inability to maintain a job."  He added that the veteran 
continued to have "significant dysfunction."  With regard to 
the veteran's post-traumatic stress disorder, the examiner 
stated that it was more likely than not that the post-
traumatic stress disorder symptoms contributed significantly 
to the veteran's problems.  He assessed the veteran with a 
Global Assessment Functioning (GAF) score of 55.

In December 1999 the veteran underwent a Career Assessment 
Inventory as part of his consideration for VA Vocational 
Rehabilitation training.  The report indicated that the 
veteran had impairment in his employability in substantial 
part due to his service-connected post-traumatic stress 
disorder, and that he had not overcome it.  A March 11, 2000, 
counseling record indicated that although the veteran had a 
serious employment handicap, he was determined to be feasible 
for vocational rehabilitation.  However, in his March 25, 
2000, initial appointment, the counselor reported the veteran 
was shaking, tearful, and indicated that his post-traumatic 
stress disorder was exacerbated and that he felt he was not 
ready to attend school as part of his vocational 
rehabilitation.  He reported he was handling his activities 
of daily living with no problem.  A medical assessment of the 
veteran's condition at this time stated that he could not 
attend school at present due to his post-traumatic stress 
disorder.  Accordingly, the veteran's participation in the 
program was determined to be "temporarily infeasible" for a 
period of 60 days, at which time if he could not participate, 
he may be discontinued.

In a separate December 1999 vocational rehabilitation 
document, the counselor noted that the veteran's current 
level of education was not adequate for suitable employment, 
that the veteran had an impairment to employability, and that 
this impairment resulted substantially from a service-
connected disability.

A June 2000 private disability evaluation report shows the 
veteran reported insomnia, anxiety, panic attacks, and 
irrational fears relating to his wartime experiences.  He 
stated he was working approximately 10 hours a week as a 
driver for an auto auction.  The examiner stated the veteran 
was alert and oriented with no symptoms of psychosis, and was 
appropriately and casually dressed and groomed with adequate 
hygiene.  He stated the veteran had good recall for recent 
and remote events, and his speaking and thinking were logical 
and coherent.  The examiner reported the veteran was 
talkative and expressive and appeared socialized and 
cooperative with no acute mental distress and with a full 
range of appropriate affect.  The veteran reported having a 
lot of internal anger and a low frustration tolerance.  
Testing revealed the veteran had a significant avoidant 
personality trait that arose out of his anxious or phobic-
like fears and his inflexibility to the diversity of others 
routines.  There was evidence that his anxiety was related to 
some form of traumatic stress and his isolation or avoidance 
of others provided a "safe harbor" from further traumatic 
experiences.  Additionally, there was evidence that the 
veteran was easily angered and capable of displaying a 
hostile temperament.  The self-report tests also indicated 
that the veteran believed he was ill-suited for normal work 
and physical activity.  He was diagnosed with post-traumatic 
stress disorder by history and insomnia.

Also of record is an October 2000 statement from a friend of 
the veteran's which asserts that the veteran had been living 
in his house paying limited rent since approximately December 
1998.  He stated the veteran had been unable to work more 
than a few hours a day parking cars due to his back and his 
psychiatric problems, and that as of January 2001, the 
veteran would not be able to live with him anymore.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.


Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2001), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
100 percent evaluation for post-traumatic stress disorder.  
Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2001) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The above-reported evidence establishes 
that the veteran has almost completely isolated himself from 
others.  Although he works 10 hours a week, the Board finds 
that such is not indicative that the veteran is gainfully 
employed.  The veteran has been determined to be an 
infeasible candidate for VA vocational rehabilitation.  The 
Board finds that the veteran's symptoms fall within both the 
70 percent evaluation and the 100 percent evaluation and with 
the application of 38 C.F.R. § 4.7, the 100 percent 
evaluation will be granted.

This determination is supported by the assignment of a GAF 
score of 45.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence which the 
Court has noted the importance of and defined the terms of 
the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).

The Board is aware that in the August 1999 VA psychiatric 
evaluation report that the examiner entered a GAF score of 
55, which is indicative of moderate symptoms.  The evidence 
is overwhelming that the veteran's post-traumatic stress 
disorder symptoms are far worse than moderate.  He has had 
trouble keeping a job for some time.  The Board is obligated 
to weigh all the evidence of record and finds that with the 
application of 38 C.F.R. § 4.7, a 100 percent evaluation is 
warranted for the service-connected post-traumatic stress 
disorder.  Accordingly, the veteran's claim has been granted 
in full as to the evaluation assigned to this disability.

B.  Earlier effective date

The veteran contends that the effective date for the award of 
entitlement to service connection for post-traumatic stress 
disorder, should be November 15, 1995, the date he filed his 
first claim of entitlement to service connection for post-
traumatic stress disorder.  He asserts that he never received 
notice of the decision denying this claim at that time.  

The record reveals that the veteran's initial application for 
service connection for post-traumatic stress disorder was 
received by the RO on November 15, 1995.  This claim was 
denied in a September 1996 RO decision.  On September 20, 
1996, the RO notified the veteran of the decision, along with 
his appellate rights, at a Knoxville, Tennessee, address.  
This notice was returned by the United States Post Office 
(post office), in October 1996.  Notice was mailed to a new 
address in Mountain Home, Tennessee, on November 7, 1996.  
This notice was also returned by the post office.  On 
December 4, 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, to the RO requesting the 
status of his post-traumatic stress disorder claim, and 
listing a new address in Orlando Florida.  The record 
contains a handwritten note from the RO that on December 24, 
1996, the RO re-sent the notice of the September 1996 
decision and a copy of the September 1996 decision to the 
Orlando address.  There is no indication in the record that 
this notice was returned to the RO as undeliverable, and no 
further correspondence from the veteran on this issue was 
received until after November 27,1998, the date he filed his 
next claim for service connection for post-traumatic stress 
disorder.  As noted above, the veteran asserts that he did 
not receive notice of the September 1996 decision.

Following the veteran's November 1998 submission requesting 
service connection for post-traumatic stress disorder, the RO 
granted service connection for post-traumatic stress disorder 
and assigned an effective date of November 27, 1998.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

Under 38 C.F.R. § 3.155(a) (2001), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  

Additionally, under 38 C.F.R. § 3.157(b)(1) (2001), once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability was not compensable in degree, 
receipt of outpatient, hospital examination, or admission to 
a VA or uniformed services hospital will be accepted as 
receipt of a claim based on the date of the outpatient 
treatment, hospital examination, or admission to a VA or 
uniformed services hospital.  The provisions of this 
paragraph apply only when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that there is no basis to grant an effective date 
earlier than November 27, 1998, for the grant of service 
connection for post-traumatic stress disorder.  The reasons 
follow.

The veteran filed a claim for service connection for post-
traumatic stress disorder on November 15, 1995.  The RO 
denied the claim in September 1996.  As stated above, a 
review of the record shows that the RO made multiple attempts 
to provide the veteran with notice of the September 1996 
denial of his claim and of his appellate rights.  Notice was 
mailed to three separate addresses for the veteran; the last 
of which is the address provided by the veteran himself in a 
statement he submitted in December 1996.  The December 1996 
notification was not returned by the post office as 
undeliverable, and the veteran is presumed to have received 
the notification.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000) ("There is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued." citing Davis (Desmond) v. 
Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); and Chute v. Derwinski, 1 Vet. 
App. 352, 353 (1991)); see also Butler v. Principi, 244 F.3d 
1337, 1339 (Fed. Cir. 2001) (presumption of regularity 
applied to mailing of copy of notice of appellate rights so 
that where veteran did not timely file NOD from 
administrative decision such decision was proper basis for 
denial of veteran's claim). 

However, the veteran has asserted that he never received the 
notification.  While he is competent to assert such, he must 
rebut the presumption of regularity by submitting "clear 
evidence to the effect that [VA's] regular mailing practices 
are not regular or that they were not followed".  Woods, 
supra (internal quotation marks and citations omitted).  The 
veteran has made no attempt at such a showing here, relying 
instead on his statements that he did not receive the letter.  
Nevertheless, a statement that the mailing in question was 
not received is insufficient to rebut the presumption of 
regularity, and thus his cursory assertion does not establish 
that the notice requirements associated with the December 
1996 notification have not been met.  See YT v. Brown, 9 Vet. 
App. 195, 199 (1996).

The Board notes that the record reflects that between 
December 1996 and November 1998, the veteran made attempt to 
contact the RO concerning his claim.  He had filed a claim in 
November 1995 and submitted a statement approximately one 
year later to ask about the status of his claim.  The Board 
finds it significant that when the veteran did finally 
contact VA in November 1998 that he did not ask about the 
status of his appeal.  Rather, the veteran requested service 
connection for post-traumatic stress disorder and did not 
imply that he thought the claim remained open.  Regardless, 
the Board has found that the veteran has failed to rebut the 
presumption of regularity, and it is presumed that he 
received the December 1996 notification that his claim for 
service connection for post-traumatic stress disorder was 
denied.

Additionally, the Board notes that the veteran has submitted 
VA treatment records, which show possible treatment for post-
traumatic stress disorder and a diagnosis of "rule out" post-
traumatic stress disorder, which are dated May 1996 and June 
1996.  The veteran's claim for service connection for post-
traumatic stress disorder was denied in September 1996.  The 
RO had reviewed those records at the time of the September 
1996 decision.  Thus, these treatment records would not be a 
basis to grant an earlier effective date under 38 C.F.R. 
§ 3.157(b).  Moreover, the Board notes from December 4, 1996 
(the time the veteran notified VA of his Florida address) to 
November 27, 1998 (the date he essentially filed the petition 
to reopen the claim for service connection for post-traumatic 
stress disorder), the record does not contain entries in VA 
treatment records related to treatment for post-traumatic 
stress disorder that could be construed as a claim to reopen 
under 38 C.F.R. § 3.157(b).  Additionally, the record does 
not contain any submissions between December 1996 and 
November 1998 from the veteran or his representative that 
could be construed as an informal claim to reopen the claim 
for service connection for post-traumatic stress disorder 
under 38 C.F.R. § 3.155(a) to warrant an effective date 
earlier than November 27, 1998, for the grant of service 
connection for post-traumatic stress disorder.  

Thus, the Board has determined that the September 1996 rating 
decision, which denied service connection for post-traumatic 
stress disorder, became final.  Thus, the November 27, 1998, 
submission from the veteran was a petition to reopen the 
claim for service connection for post-traumatic stress 
disorder.  Because the claim was subsequently reopened and 
granted, the earliest effective date that can be granted is 
the one the RO has assigned-November 27, 1998.  An effective 
date earlier than such date is not legally possible for the 
reasons stated above.  Accordingly, entitlement to an 
effective date earlier than November 27, 1998, for the grant 
of service connection for post-traumatic stress disorder is 
denied, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to an effective date earlier than November 27, 
1998, for the grant of service connection for post-traumatic 
stress disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

